DETAILED ACTION
Claims 1-20 are pending.  Claims 1 and 20 are amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinnakota, Patent Application Publication No. 2014/0236984 (hereinafter Vinnakota) in view of Sasai et al., Patent Application Publication No. 2007/0143150 (hereinafter Sasai) and Sasaki et al., Patent Application Publication No. 2017/0161120 (hereinafter Sasaki).

Regarding claim 1, Vinnakota teaches:
Vinnakota Paragraph [0023], electronic device that conveys data to a user by generating sensory information (e.g., a visualization on a display), the method comprising:
wherein the first type of data and the second type of data are obtained from the data storage system (Vinnakota Paragraph [0022], devices 106-110 configured to access business data available from one or more data sources, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part);
wherein the data visualization interface comprises instructions in a markup language for specifying the first type of data (Vinnakota Paragraph [0091], one or more scripts stored in a markup language document, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), the first location (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), the second type of data (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), and the second location in the user configuration received on the user configuration interface (Vinnakota Paragraph [0019], members of a sales team in Connecticut may collaborate on a first sales report pertaining to statewide Q1 sales, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), and instructions in a second programing language for obtaining the first type of data and the second type of data from the data storage system (Vinnakota Paragraph [0028], data source 102 may be a database in which data is accessed using the Structured Query Language (SQL), Metadata model service may generate corresponding SQL statements);
receiving the instructions in the second programing language from the data visualization interface at an application programming interface (“API”) (Vinnakota Paragraph [0066], client device may utilize an API of the collaboration service to send the metadata, Paragraph [0091], computer program (also known as a program, software, software application, script, or code) can be written in any form of programming language);
receiving the first type of data and the second type of data at the data visualization interface (Vinnakota Paragraph [0022], one or more client devices 106-110 (e.g., a first device, a second device, etc., through an nth device) configured to access business data available from one or more data sources 102-104, );
rendering the first custom report (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part), wherein the first custom report is based on the first type of data (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part), the first location (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part), the second type of data and the second location (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part); and
Vinnakota does not expressly disclose:
receiving user configuration on a user configuration interface, wherein the user configuration comprises a first type of data to be displayed at a first location on a first custom report and a second type of data to be displayed at a second location on the first custom report;
enabling generation of a data visualization interface for rendering the first custom report according to the user configuration previously received on the user configuration interface,
displaying the first custom report, wherein the first custom report comprises a first area for receiving a first request to interact with the data storage system.

receiving user configuration on a user configuration interface (Sasai Paragraph [0129], With such a configuration, the user can create a report while utilizing past knowledge with reference to the view), wherein the user configuration comprises a first type of data to be displayed at a first location on a first custom report and a second type of data to be displayed at a second location on the first custom report (Sasai Paragraph [0133], FIG. 9 is a diagram illustrating a radiological report input screen G1. As shown in FIG. 9, the radiological report input screen G1 is constructed by, mainly, an area (request display area) A1 in which a request (ordering information) is displayed, an area (patient list display area) A2 in which the patient list is displayed);
enabling generation of a data visualization interface for rendering the first custom report according to the user configuration previously received on the user configuration interface (Sasai Paragraph [0129], With such a configuration, the user can create a report while utilizing past knowledge with reference to the view),
displaying the first custom report (Sasai Fig. 9, shows the displayed report), wherein the first custom report comprises a first area for receiving a first request to interact with the data storage system (Sasai Paragraph [0096], patient list display area A2 in the radiological report input screen G1).
The claimed invention and Sasai are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Sasai to have combined Vinnakota and Sasai.
The motivation to combine Vinnakota and Sasai is to improve user interaction by providing an input screen.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the input screen of Sasai in order to obtain the predictable result of improving user interaction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Sasai.

sending an API call to the data storage system to obtain the first type of data and the second type of data specified in the user configuration received on the user configuration interface;
However, Sasaki teaches:
sending an API call to the data storage system to obtain the first type of data and the second type of data specified in the user configuration received on the user configuration interface (Sasaki Paragraph [0095], FIG. 6 illustrates that the "user APP" is able to call a first API and a second API, Fig. 6, shows the user app (user configuration) attached to APIs for the first and second data);
The claimed invention and Sasaki are from the analogous art of systems using APIs.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Vinnakota and Sasaki to have combined Vinnakota and Sasaki.  One of ordinary skill in the art would see the benefits of having API calls based on the user APP in order to facilitate data access.

Regarding claim 2, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 1, further comprising: determining from the first request a first action requested (Vinnakota Paragraph [0092], perform actions by operating on input data and generating output), a first target account (Vinnakota Paragraph [0043], Any number of user accounts may be associated with a particular collaboration), and a first user submitting the first request (Vinnakota Paragraph [0094], webpages to a web browser on a user's client device in response to requests received from the web browser).

Regarding claim 3, Vinnakota in view of Sasai and Sasaki further teaches:
Vinnakota Paragraph [0022], system 100 may also include one or more access services 112-114 (e.g., a first through nth service) configured to allow client devices 106-110 to access data sources 102-104 or perform other functions).

Regarding claim 4, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 2, wherein the first action requested is to generate a new call report (Vinnakota Paragraph [0019], the sales team members in Connecticut may collaborate with members in other New England offices to create a yearly sales report for all of New England).

Regarding claim 5, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 2, further comprising: converting the first request via an interface to a first format that the data storage system supports (Vinnakota Paragraph [0094], webpages to a web browser on a user's client device in response to requests received from the web browser).

Regarding claim 6, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 5, wherein the interface is the API (Vinnakota Paragraph [0039], client devices 106, 108 may utilize an application programming interface (API) of collaboration service).

Regarding claim 7, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 2, further comprising: converting the first request via a library in the API to a first format that the data storage system supports (Vinnakota Paragraph [0039], application programming interface ( API) of collaboration service 202 to send identifiers for the metadata objects underlying a report, when the report is accessed via one of report services 204-206).

Regarding claim 8, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 2, further comprising: determining that the first user is authorized to take the first action requested on the first target account (Vinnakota Paragraph [0043], Any number of user accounts may be associated with a particular collaboration, Paragraph [0034], collaboration service 202 may authorize the respective users of client devices 106, 108 to work on the same sales report for Connecticut).

Regarding claim 9, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 7, further comprising: displaying a native user interface of the data storage system supporting the first action requested on the first target account (Vinnakota Paragraph [0043], either or both of user accounts 324, 326 have total control over the data regarding the Boston office's sales figures in Q3, 2014, Fig. 3, shows the user interface).

Regarding claim 10, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 2, further comprising: performing the first action requested on the first target account (Vinnakota Paragraph [0043], either or both of user accounts 324, 326 have total control over the data regarding the Boston office's sales figures in Q3, 2014, Fig. 3, shows the user interface).

Regarding claim 11, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 9, further comprising: storing data generated by the first action requested to the data storage system (Vinnakota Paragraph [0086], report 924 being accessed by client 108 may have underlying metadata objects stored in metadata model service 116 which act as a layer of abstraction between report 924 and the databases storing its report data).

Regarding claim 13, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 10, further comprising: returning to display the first custom report (Vinnakota Fig. 3, shows the display of a first report).

Regarding claim 16, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 1, wherein the API is a unified API which can access a first type of data storage system and a second type of data storage system (Vinnakota Paragraph [0039], client devices 106, 108 may utilize an application programming interface (API) of collaboration service 202 to send identifiers for the metadata objects underlying a report, when the report is accessed via one of report services 204-206).

Regarding claim 18, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 16, wherein the first type of data storage system is an online data source (Vinnakota Paragraph [0027], access service 114 may provide a search query to a remote data source 102 via the Internet).

Regarding claim 19, Vinnakota in view of Sasai and Sasaki further teaches:
The method of claim 16, wherein the second type of data storage system is a local data source (Vinnakota Fig. 1, shows the data source as a local data source).

Claims 12, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinnakota in view of Sasai, Sasaki and Krishna et al., Patent Application Publication No. 2015/0227702 (hereinafter Krishna).

Regarding claim 12, Vinnakota in view of Sasai and Sasaki teaches parent claim 8.
Vinnakota in view of Sasai and Sasaki does not expressly disclose:
determining if the native user interface of the data storage system is closed.
However, Krishna teaches:
determining if the native user interface of the data storage system is closed (Krishna Paragraph [0091], original zoom window 168 may be closed automatically by user interface 150).
The claimed invention and Krishna are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Krishna to have combined Vinnakota and Krishna.
The motivation to combine Vinnakota and Krishna is to improve report creation by using additional interfaces or languages.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the interfaces/languages of Krishna in order to obtain the predictable result of improving report creation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Krishna.

Regarding claim 14, Vinnakota in view of Sasai and Sasaki teaches parent claim 1.
Vinnakota in view of Sasai and Sasaki does not expressly disclose:
wherein the makeup language is HyperText Markup Language (“HTML”).
However, Krishna teaches:
wherein the makeup language is HyperText Markup Language (“HTML”) (Krishna Paragraph [0047], The client application may be provided using JavaScript, one or more of Java-Applet, dynamic HTML).
The claimed invention and Krishna are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Krishna to have combined Vinnakota and Krishna.
The motivation to combine Vinnakota and Krishna is to improve report creation by using additional interfaces or languages.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the interfaces/languages of Krishna in order to obtain the predictable result of improving report creation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Krishna.

Regarding claim 15, Vinnakota in view of Sasai and Sasaki teaches parent claim 1.
Vinnakota in view of Sasai and Sasaki does not expressly disclose:
wherein the second programming language is JavaScript.
However, Krishna teaches:
wherein the second programming language is JavaScript (Krishna Paragraph [0047], The client application may be provided using JavaScript).
The claimed invention and Krishna are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Krishna to have combined Vinnakota and Krishna.
The motivation to combine Vinnakota and Krishna is to improve report creation by using additional interfaces or languages.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the interfaces/languages of Krishna in order to obtain the predictable result of improving report creation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Krishna.

Regarding claim 20, Vinnakota teaches:
A customer relationship management (“CRM”) system (Vinnakota Paragraph [0027], data sources include, but are not limited to, spreadsheets, XML files, databases, database cubes, and business applications (e.g., an ERP system, a customer relationship management system, etc.)), comprising:
a first data storage device (Vinnakota Fig. 1, shows the first and second data sources (storage devices));
a second data storage device (Vinnakota Fig. 1, shows the first and second data sources (storage devices)); and
a data visualization controller for (Vinnakota Paragraph [0022], system includes one or more client devices):
wherein the first type of data and the second type of data is obtained from the first data storage device (Vinnakota Paragraph [0022], devices 106-110 configured to access business data available from one or more data sources, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part);
wherein the data visualization interface comprises instructions in a markup language for specifying the first type of data (Vinnakota Paragraph [0091], one or more scripts stored in a markup language document, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), the first location (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), the second type of data (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), and the second location in the user configuration received on the user configuration interface (Vinnakota Paragraph [0019], members of a sales team in Connecticut may collaborate on a first sales report pertaining to statewide Q1 sales, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), and Vinnakota Paragraph [0028], data source 102 may be a database in which data is accessed using the Structured Query Language (SQL), Metadata model service may generate corresponding SQL statements);
rendering the first custom report in response to the first type of data and the second type of data received at the data visualization interface (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part),
Vinnakota does not expressly disclose:
receiving user configuration on a user configuration interface, wherein the user configuration comprises a first type of data to be displayed at a first location on a first custom report and a second type of data to be displayed at a second location on the first custom report;
enabling generation of a data visualization interface for rendering the first custom report according to user configuration previously received on the user configuration interface,
wherein the first custom report comprises a first area for receiving a first request to interact with the 
However, Sasai teaches:
receiving user configuration on a user configuration interface (Sasai Paragraph [0129], With such a configuration, the user can create a report while utilizing past knowledge with reference to the view), wherein the user configuration comprises a first type of data to be displayed at a first location on a first custom report and a second type of data to be displayed at a second location on the first custom report (Sasai Paragraph [0133], FIG. 9 is a diagram illustrating a radiological report input screen G1. As shown in FIG. 9, the radiological report input screen G1 is constructed by, mainly, an area (request display area) A1 in which a request (ordering information) is displayed, an area (patient list display area) A2 in which the patient list is displayed);
enabling generation of a data visualization interface for rendering the first custom report according to user configuration previously received on the user configuration interface (Sasai Paragraph [0129], With such a configuration, the user can create a report while utilizing past knowledge with reference to the view),
wherein the first custom report comprises a first area for receiving a first request to interact with the Sasai Paragraph [0096], patient list display area A2 in the radiological report input screen G1).
The claimed invention and Sasai are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Sasai to have combined Vinnakota and Sasai.
The motivation to combine Vinnakota and Sasai is to improve user interaction by providing an input screen.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the input screen of Sasai in order to obtain the predictable result of improving user interaction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Sasai.
Vinnakota does not expressly disclose:
wherein a first API call is sent from the API to the first data storage device to obtain the first type of data and the second type of data specified in the user configuration received on the user configuration interface; and
However, Sasaki teaches:
wherein a first API call is sent from the API to the first data storage device to obtain the first type of data and the second type of data specified in the user configuration received on the user configuration interface (Sasaki Paragraph [0095], FIG. 6 illustrates that the " user APP" is able to call a first API and a second API, Fig. 6, shows the user app (user configuration) attached to APIs for the first and second data); and
The claimed invention and Sasaki are from the analogous art of systems using APIs.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Vinnakota and Sasaki to have combined Vinnakota and Sasaki.  One of ordinary skill in the art would see the benefits of having API calls based on the user APP in order to facilitate data access.
Vinnakota does not expressly disclose:
wherein the JavaScript code is sent from the data visualization interface to an application programming interface (“API”);
However, Krishna teaches:
wherein the JavaScript code is sent from the data visualization interface to an application programming interface (“API”) (Krishna Paragraph [0047], The client application may be provided using JavaScript, Paragraph [0056], queue management API);
The claimed invention and Krishna are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Krishna to have combined Vinnakota and Krishna.
The motivation to combine Vinnakota and Krishna is to improve report creation by using additional interfaces or languages.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the interfaces/languages of Krishna in order to obtain the predictable result of improving report creation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Krishna.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinnakota in view of Sasai, Sasaki and Duva et al., Patent Application Publication No. 2014/0314215 (hereinafter Duva).

Regarding claim 17, Vinnakota in view of Sasai and Sasaki teaches parent claim 16.
Vinnakota in view of Sasai and Sasaki does not expressly disclose:
wherein the first type of data storage system is based on Salesforce™ customer relationship management (“CRM”).
However, Duva teaches:
wherein the first type of data storage system is based on Salesforce™ customer relationship management (“CRM”) (Duva Paragraph [0307], more recently an industry of third party/outsourced marketing automation tools has emerged including for example companies such as NetSuite, Salesforce, Paragraph [0432], applications/systems including, for example, a CRM (customer relationship management) application).
The claimed invention and Duva are from the analogous art of crm systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Duva to have combined Vinnakota and Duva.
The motivation to combine Vinnakota and Duva is to improve management by using a Salesforce tool.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the Salesforce tool of Duva in order to obtain the predictable result of improving management.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Duva.

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered and they are either persuasive or they are not persuasive. A detailed explanation is provided below.

On pages 6-8, Applicant argues that Sasai does not disclose “enabling generation of a data visualization interface for rendering the first custom report according to the user configuration previously received on the user configuration interface”, the Examiner disagrees.  Sasai teaches with such a configuration, the user can create a report while utilizing past knowledge with reference to the view (Paragraph [0129]).  This shows that Sasai teaches looking at previous user configuration since past views are utilized.  This also shows that a custom report is created by the user configuration interface since the user is creating the report.  Applicant argues against the combination of Vinnakota and Sasai, the Examiner disagrees.  As shown in the rejection above, Vinnakota teaches that members of a sales team may collaborate on a first sales report pertaining to statewide Q1 sales (Paragraph [0019]).  This shows that Vinnakota teaches users creating a custom report.  This teaching of Vinnakota lacks the teaching of a user configuration previously received on the user configuration interface.  As previously stated, Sasai does disclose this.  One of ordinary skill in the art would recognize that since Vinnakota teaches creating custom reports for users based on data that using a previously received user configuration would be obvious since it is merely previously received.  Therefore, it would have been obvious to combine Vinnakota and Sasai since both references are directed to users creating custom reports.

Applicant’s arguments, see pages 8-9, filed 08/13/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Sasaki reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164